Dismissed and Memorandum Opinion filed December 31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00654-CV

                        OPHELIA MOSBEY, Appellant

                                        V.
           TAYLOR N. BOWMAN AND MARIA PIPER, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-47795

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed May 28, 2019. The clerk’s record
was filed October 1, 2019. No brief was filed.

      On November 7, 2019, this court issued an order stating that unless appellant
filed a brief on or before December 2, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2